DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 1/15/2021 has been received and entered into the application file.  Claims 1 and 3-20 are pending.  

Claim Interpretation
	Claim 1 is directed to a cell patterning material.  This preamble ‘breathes life into the claim’ in so far as the material must be suitable for use with cells.  
The material comprises a chamber. A chamber will necessarily comprise one or more walls.  The chamber will have a longitudinal axis parallel to the wall(s) of the chamber.  Designation of ‘top’/’bottom’ or ‘upper’/’lower’ relative to the longitudinal axis is arbitrary.  
The material further comprises a microporous membrane at the lower portion [of the chamber].  The microporous membrane is understood to be situated perpendicular to the longitudinal axis at some point along the longitudinal axis that is not exactly in the middle.  Whichever end of the chamber the microporous membrane is closer to will be considered the ‘lower end’/’bottom’ of the chamber.  The microporous membrane will have an upper and lower surface.  For the reasons discussed above “upper” and “lower” are interchangeable without a reference point, however, in a singular device (such as the cell patterning material), “upper” and “lower” must be consistent.  Thus, whichever end of the chamber is designated as ‘lower end’ for determining positioning of the microporous membrane will also define which face of the microporous membrane is the ‘lower surface of the microporous membrane.
The material further comprises a patterned biocompatible polymer hydrogel adhered to a lower surface of the microporous membrane.  The specification does not provide an explicit definition for the term patterned, thus the term patterned is given its ordinary meaning: “a design made from repeated lines, shapes or colors” (see Cambridge Dictionary definition for ‘patterned’).  Thus, a solid or even polymer hydrogel coating will not meet the claim limitation.  Furthermore, a polymer hydrogel with a single line, shape or color will not meet the claim limitation, as pattern requires repetition of lines, shapes or colors.  The pattern must be present/maintained on the lower surface of the microporous membrane.  The patterned biocompatible polymer hydrogel will necessarily have an upper and lower surface.  Again, these designations of upper/lower must be consistent relative to the longitudinal axis of the entire device. Thus, the upper surface will be in contact with the microporous membrane.  
	The claim states the lower portion of the biocompatible polymer hydrogel contacts an upper portion of a cell.  There are no cells present in the claimed cell patterning material, so the reference to contacting a cell is considered an intended use.  This limitation is interpreted as meaning the lower surface of the biocompatible polymer hydrogel must be capable of being exposed to cells.  
	
Status of Previous Rejections/Response to Arguments
RE: Rejection of claims 3 and 4 under 35 USC 112(b):
	The amendment to claim 3 is sufficient to obviate the basis of the previous grounds of rejection.  The rejection is withdrawn.

RE: Rejection of claim 6 under 35 USC 112(d):
	The amendment to claim 6 is sufficient to obviate the basis of the previous ground of rejection.  The rejection is withdrawn.

RE: Rejection of claims 1, 5 and 6 under 35 USC 102(a)(1) over Morgan et al:
	Applicants’ arguments, in combination with the amendment to claim 1, are sufficient to obviate the basis of the previous ground of rejection.  The current claim language now clarifies that the patterned biocompatible polymer hydrogel is adhered to a lower surface of the microporous membrane, wherein said microporous membrane is positioned at the lower portion of the chamber.  The terms lower surface and lower portion are understood to be used in reference to a single axis (Applicants use the term “connective relation” (pages 8-9 of 1/15/2021 Response)).  
	It is agreed that Morgan et al disclose providing a patterned biocompatible polymer hydrogel to the upper surface of a microporous membrane, said microporous membrane being present at the lower portion of a chamber.  
	Furthermore, Applicants’ argument at Pg. 10 of 1/15/2021 response (paragraph beginning with “Moreover, if it is assumed that the hydrogel or gelatin flows through the pores...”) is found persuasive in that the patterned hydrogel would not be maintained if the polymer is in a flowable state, and thus, even if there was some ‘flow through’ from the upper surface to the bottom surface of the microporous m membrane, the result would not be a patterned hydrogel on the lower surface of the microporous membrane. 
	The rejection is withdrawn.

RE: Rejection of claims 1, 3 and 4 under 35 USC 102(a)(1) over Soleas et al:
	Applicants’ arguments, in combination with the amendment to claim 1, are sufficient to obviate the basis of the previous ground of rejection.  The current claim language now clarifies that the patterned biocompatible polymer hydrogel is adhered to a lower surface of the microporous membrane, wherein said microporous membrane is positioned at the lower portion of the chamber.  The terms lower surface and lower portion are understood to be used in reference to a single axis (Applicants use the term “connective relation” (pages 8-9 of 1/15/2021 Response)).  
It is agreed that Soleas et al disclose providing a patterned biocompatible polymer hydrogel to the upper surface of a microporous membrane, said microporous membrane being present at the lower portion of a chamber.  
	Furthermore, Applicants’ argument at Pg. 10 of 1/15/2021 response (paragraph beginning with “Moreover, if it is assumed that the hydrogel or gelatin flows through the pores...”) is found persuasive in that the patterned hydrogel would not be maintained if the polymer is in a flowable state, and thus, even if there was some ‘flow through’ from the upper surface to the bottom surface of the microporous m membrane, the result would not be a patterned hydrogel on the lower surface of the microporous membrane. 
	The rejection is withdrawn.

RE: Rejection of claims 1 and 3-6 under 35 USC 103 over Soleas et al, in view of Chan et al:
	As the claims now differentiate from the set-up of Soleas et al, the rejection is withdrawn.  Chan et al does not rectify the deficiencies of Soleas et al. 

Election/Restrictions
The restriction requirement based on lack of unity has been reconsidered in light of the current claim amendments and arguments.  It is agreed that originally designated Groups 1-3 now have unity of invention, as they share the special technical feature of ‘a cell patterning material as described in claim 1’.  The restriction requirement between Groups 1-3 originally set forth 6/29/2020 is hereby withdrawn.  Claims 7-20 are hereby rejoined and have been considered on the merits. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on 2/8/2021.

The application has been amended as follows: 
Claim 3 (Currently Amended) The cell patterning material of claim 1, wherein the biocompatible polymer hydrogel has a pattern of grooves and ridges; and
wherein each groove and each ridge of the biocompatible polymer hydrogel have a width of about 0.1 µm to about 50 µm and a width of about 0.1 µm to about 50 µm, respectively, and a height between each [[the]] groove and each [[the]] ridge is about 0.1 µm to about 50 µm.

Claim 4 (Currently Amended) The cell patterning material of claim 3, wherein the height between each [[the]] groove and each [[the]] ridge is about 0.1 µm to about 20 µm.


Claim 7 (Currently Amended) A method of preparing the cell patterning material of claim 1, the method comprising:

	contacting the biocompatible polymer solution on the polymer mold with the lower surface of present at the lower portion of the chamber;
	adding a calcium solution into the chamber to gelate the biocompatible polymer solution into a biocompatible polymer hydrogel having the pattern of the polymer mold; and
	separating the patterned biocompatible polymer hydrogel adhered to the lower surface of the microporous membrane present at the lower portion of the chamber and the polymer mold from one another.

Claim 8 (Currently Amended)  The method of claim 7, wherein the polymer mold has a pattern of grooves and ridges which are transferred to the patterned biocompatible hydrogel; wherein each [[a]] groove and each [[a]] ridge of the biocompatible polymer hydrogel have a width of about 0.1 µm to about 50 µm and a width of about 0.1 µm to about 50 µm, respectively, and a height between each [[the]] groove and each [[the]] ridge is about 0.1 µm to about 50 µm.


Claim 12 (Currently Amended) The method of claim 11, wherein the alginate includes 


Claim 20 (Cancelled)

Allowable Subject Matter

	Claims 1 and 3-19 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633